Citation Nr: 0334953	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from March 22, 2002 through April 22, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from October 1986 to June 1992.  He is now 
deceased.  The appellant is the veteran's daughter and 
executrix of his estate.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination by Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the appellant was not entitled to payment or reimbursement 
for the cost of private medical expenses incurred in March 
2002 and April 2002.  The appellant subsequently appealed 
that decision.  During that stage of the appeal, the VAMC 
issued a Statement of the Case (SOC) in July 2002.


REMAND

The appellant is seeking entitlement to payment or 
reimbursement for the cost of medical care administered to 
the veteran at the Samaritan Medical Center from March 2002 
through April 2002.  She essentially contends that the 
veteran was admitted to that facility for treatment of a non-
service-connected disability, which was associated with and 
aggravating his service-connected arteriosclerotic heart 
disease.  The NAO of the Canandaigua VAMC, however, has 
denied the appellant's claim under the provisions of 
38 U.S.C.A. § 1728 (West 2002), on the basis that the veteran 
was in fact admitted to that facility as a result of 
difficulties caused by a non-service-connected disability, 
which was determined by the NAO not to be associated with or 
aggravating a service-connected disability.

The Board notes that the veteran's medical records from the 
Samaritan Medical Center are not currently associated with 
his Medical Administrative Service (MAS) file.  The Board 
recognizes that there is a health insurance claim form of 
record showing that the veteran was given diagnoses of 
septicemia staphy, chronic obstructive pulmonary disorder, 
and acidosis during his hospitalization in March 2002 and 
April 2002.  However, the Board believes that a document of 
this nature does not provide a sufficient basis on which to 
determine the reasons for the veteran's admission to that 
facility, or to determine whether or not the disabilities for 
which the veteran received treatment were associated with or 
aggravating a service-connected disability. 

Therefore, the Board finds that a remand of this case is 
necessary so that the NAO can obtain copies of the veteran's 
treatment records from Samaritan Medical Center and associate 
them with his MAS file.

Furthermore, the Board notes that, for veterans not eligible 
for reimbursement of medical expenses under the provisions of 
38 U.S.C.A. § 1728, the Veterans Millennium Health Care and 
Benefits Act also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility those veterans who are 
active Department health-care participants (enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment.  See 38 U.S.C.A. § 1725 (West 
2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

The record reflects that the NAO has not addressed the issue 
of whether the appellant may be entitled to reimbursement of 
medical expenses incurred by the veteran under the provisions 
of 38 U.S.C.A. § 1725.  Thus the Board finds that, while this 
case is in remand status, the NAO should address that issue.



Accordingly, this case is remanded for the following actions:

1.  The NAO should make appropriate 
arrangements to obtain copies of all 
medical records pertaining to the veteran 
from the Samaritan Medical Center, and 
associate them with his MAS file. 

2.  The NAO should readjudicate the issue 
of entitlement to payment or 
reimbursement for private medical 
expenses incurred from March 22, 2002, 
through April 22, 2002, under the 
provisions of 38 U.S.C.A. § 1728.  The 
NAO should also adjudicate the issue of 
entitlement to payment or reimbursement 
for private medical expenses incurred on 
those dates under 38 U.S.C.A. § 1725.  If 
the benefit sought on appeal remains 
denied, the NAO should issue an SSOC, and 
the appellant should be afforded time in 
which to respond.  The veteran's MAS file 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


